Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, 2-4, 6-11, and 22 include the “can be” type language stating the limitations may be optional examples and renders the scope of the claims otherwise indefinite. The amendment to claim 1 appears to correct this error but has not been carried through to the rest of the claims. Claim 13 similarly is rejected for “preferably”. Dependent claims inherit these deficiencies. As best understood and for purposes of this rejection it will be interpreted as “are” instead of “can be”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 11-16 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unterreitmayer (U.S. App. 20110025345 hereinafter referred to as “Unte”) in view of Werner et al. (U.S. App. 2011/0115652).
In regard to claim 1, Unte teaches a sensor device comprising at least one first electrode and at least one second electrode being coupled with an analysis device (see Figs. 10-12 transmission electrode, reception electrode connected to MCU), wherein the at least one first electrode are operated in a first operating mode, the at least one second electrode are operated in said first operating mode, in the first operating mode, the capacitive coupling between the at least one first electrode and the at least one second electrode are analyzed by the analysis device (see Figs. 10-12 transmission electrode and reception electrode based on capacitive interaction with hand).
Unte is not relied upon to teach and in a second operating mode and in the second operating mode, a capacitive load of the at least one second electrode against a reference ground are analyzed by the analysis device.
Unte discloses the concept of switching modes (see Para. 1). 

	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte to include the mode of Werner to prevent accidental actuation of the device (See Para. 4). Examiner further notes Unte discloses the base product/process of capacitive sensing while Werner discloses the known technique of a reference ground to yield predictable results in the device of Unte. 
	In regard to claim 11, Unte teaches a hand-held device (see Fig. 2c), comprising at least one sensor device comprising at least one first electrode and at least one second electrode being coupled with an analysis device, wherein the at least one first electrode can be operated in a first operating mode, the at least one second electrode can be operated in said first operating mode (see Figs. 10-12 transmission electrode, reception electrode connected to MCU), in the first operating mode in the first operating mode, the capacitive coupling between the at least one first electrode and the at least one second electrode are analyzed by the analysis device (see Figs. 10-12 transmission electrode and reception electrode based on capacitive interaction with hand).
Unte is not relied upon to teach and in a second operating mode, and in the second operating mode, a capacitive load of the at least one second electrode against a reference ground are analyzed by the analysis device.
Unte discloses the concept of switching modes (see Para. 1). 

	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte to include the mode of Werner to prevent accidental actuation of the device (See Para. 4). Examiner further notes Unte discloses the base product/process of capacitive sensing while Werner discloses the known technique of a reference ground to yield predictable results in the device of Unte. 
. In regard to claim 15, Unte teaches a method for the detection of the gripping of a hand-held device (see Figs. 2c and 10) with a first electrode and a second electrode being coupled with an analysis device (see Figs. 10-12 transmission electrode, reception electrode connected to MCU), with one hand, comprising at least the following steps: - applying an alternating electrical signal to the second electrode, so that it emits an alternating electrical field (see at least Abstract and Para. 41), - in a first operating mode, measuring the capacitive coupling between the first electrode and the second electrode and providing a first measuring signal (see at least Figs. 10-12 transmission electrode and reception electrode based on capacitive interaction with hand with signal from electrode).
Unte is not relied upon to teach - in a second operating mode, measuring the capacitive load of the second electrode against a reference ground and providing a second measuring signal, wherein the measuring signals are indicative for the gripping of the hand- held device with the hand.

	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte to include the mode of Werner to prevent accidental actuation of the device (See Para. 4). Examiner further notes Unte discloses the base product/process of capacitive sensing while Werner discloses the known technique of a reference ground to yield predictable results in the device of Unte. 
Regarding claim 3, Unte in view of Werner teaches all the limitations of claim 1 above. Unte further teaches wherein an electrical alternating signal can be applied to the second electrode in the first operating mode (see at least Abstract and Para. 41) and in the second operating mode, wherein the capacitive coupling between the first electrode and the second electrode is represented by the electric current flowing in the first electrode (see at least Figs. 10-12).
 Regarding claim 5, Unte in view of Werner teaches all the limitations of claim 1 above. Unte in combination with Werner further teaches wherein the analysis device is configured to provide a sensor signal each in the first operating mode (see at least Figs. 10-12 and Para. 41 in a mutual capacitance mode of Unte) and in the second operating mode (see at least Figs. 8 and 9 and Para. 25 of self-capacitance mode of Werner), which is indicative for the capacitive coupling between the first electrode and the second electrode or for the capacitive load of the first electrode and/or the second electrode, respectively.

Regarding claim 12, Unte in view of Werner teaches all the limitations of claim 11 above. Unte further teaches wherein the first electrode and the second electrode are arranged relative to one another on the hand-held device in such a way that they are at least partially overlapped by a hand when gripping the hand-held device with one hand (see at least Figs. 2c and 10).
Regarding claim 13, Unte in view of Werner teaches all the limitations of claim 12 above. Unte is not relied upon to teach wherein the first electrode and the second electrode are arranged at two walls facing each other, preferably at two side walls of a housing of the hand-held device facing each other.
However, Werner teaches wherein the first electrode and the second electrode are arranged at two walls facing each other, preferably at two side walls of a housing of the hand-held device facing each other (see Figs. 8 and 9, and Para. 47 one or more side edges of the mobile device).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte to include sensor placement of Werner to prevent accidental actuation of the device (See Para. 4 and 46). Examiner further notes Unte discloses the base product/process of capacitive sensing while Werner discloses the known technique of a grip sensor locations to yield predictable results in the device of Unte. 

Regarding claim 14, Unte in view of Werner teaches all the limitations of claim 11 above. Unte further teaches wherein the hand- held device comprises at least one of a computer mouse, remote control for device, digital camera and game controller (see at least Fig. 10).
Regarding claim 16, Unte in view of Werner teaches all the limitations of claim 15 above. Unte further teaches wherein an alternating electrical signal is applied to the first electrode in the first operating mode, so that it emits an alternating electrical field and the capacitive load of the first electrode is measured (see at least Para. 41).
Unte is not relied upon to teach the second operating mode. 
However, Werner teaches the second operating mode (see at least Figs. 8 and 9 and Para. 25).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte to include the mode of Werner to prevent accidental actuation of the device (See Para. 4). Examiner further notes Unte discloses the base product/process of capacitive sensing while Werner discloses the known technique of a reference ground to yield predictable results in the device of Unte. 
 
Claim(s) 2, 4, 6, and 18 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Unterreitmayer (U.S. App. 20110025345 hereinafter referred to as “Unte”) in view of Werner et al. (U.S. App. 2011/0115652) in further view of Bernstein (U.S. App. 2009/0309851 hereinafter referred to as “Bern”).
Regarding claim 2, Unte in view of Werner teaches all the limitations of claim 1 above. Unte is not relied upon to teach wherein the at least one first electrode can be operated in the second operating mode.
However, Bern teaches wherein the at least one first electrode can be operated in the second operating mode (See at least Figs. 3a and 3b switching between self and mutual capacitance sensing).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte and Werner to include the operating modes of Bern to provide a dynamic sensing optimization (See Para. 3 and 7). Examiner further notes Unte and Werner discloses the base product/process of capacitive sensing modes while Bern discloses the known technique of switching electrodes between self and mutual capacitance to yield predictable results in the device of Unte and Werner. 
Regarding claim 4, Unte in view of Werner and Bern teaches all the limitations of claim 2 above. Unte further teaches wherein an alternating electrical signal can be applied to the first electrode (see at least Para. 41).
Unte it not releied upon to teach in the second operating mode, wherein a capacitive load of the at least one first electrode against a reference ground can be analyzed by the analysis device.
However, Werner teaches in the second operating mode, wherein a capacitive load of the at least one first electrode against a reference ground can be analyzed by the analysis device (see at leaat Figs. 8 and 9 and Para. 25 of self-capacitance mode of Werner).

Regarding claim 6, Unte in view of Werner teaches all the limitations of claim 1 above. Unte and Werner is not relied upon to teach wherein the sensor device can be operated sequentially in the first operating mode and in the second operating mode.
As mentioned above, Unte does teach the concept of different operating modes. 
However, Bern teaches wherein the sensor device can be operated sequentially in the first operating mode and in the second operating mode (See at least Figs. 3a and 3b switching between self and mutual capacitance sensing).
	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte and Werner to include the operating modes of Bern to provide a dynamic sensing optimization (See Para. 3 and 7). Examiner further notes Unte and Werner discloses the base product/process of capacitive sensing modes while Bern discloses the known technique of switching electrodes between self and mutual capacitance to yield predictable results in the device of Unte and Werner. 
Regarding claim 18, Unte in view of Werner teaches all the limitations of claim 15 above. Unte is not relied upon to teach with measuring steps being performed in parallel or sequentially.

	It would have been obvious to a person of ordinary skill in the art to modify the device of Unte and Werner to include the operating modes of Bern to provide a dynamic sensing optimization (See Para. 3 and 7). Examiner further notes Unte and Werner discloses the base product/process of capacitive sensing modes while Bern discloses the known technique of switching electrodes between self and mutual capacitance to yield predictable results in the device of Unte and Werner. 

Allowable Subject Matter
Claims 7-10, 17, 18, 19,  20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and 112 issues resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694